DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
Applicant's amendments and arguments filed February 22nd, 2022 were fully considered and are persuasive.
Regarding claims 1 and 6, the prior art fails to teach or show, alone or in combination, the claimed electric circuit breaker, comprising a moving body that includes a cutting member and a first arc extinguishing space adjacent to the cutting member, the moving body comprising a space that allows the cut portion to be inserted and accommodated therein by surrounding with an upper wall, a lower wall and side walls, and the cut portion moves along with the moving body while the cut portion remains accommodated in the space of the moving body, and Serial No.: 17/052,121Atty Docket No.: 015380.002US1Atty/Agent: Kevin D. Jablonskiwhere the first arc extinguishing space of the moving body is configured to be located between a separation piece of the cut portion that is cut and separated and a main body portion of the cut portion that remains in the housing without being separated when the moving body moves, wherein the first arc extinguishing space does not accommodate the main body portion of the cut portion remained not separated in the housing.
The prior art, either alone or in combination can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement/functional relationship of the moving body including the cutting member, the space and the cut portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833